Case 2:18-cv-07241-CAS-PLA Document 40-1 Filed 12/23/19 Page 1 of 3 Page ID #:484


     1   JENNER & BLOCK LLP
         Andrew J. Thomas (Cal. Bar No. 159533)
     2   ajthomas@jenner.com
         Andrew G. Sullivan (Cal. Bar No. 301122)
     3   agsullivan@jenner.com
         633 West 5th Street, Suite 3600
     4   Los Angeles, CA 90071
         Telephone: (213) 239-5100
     5   Facsimile: (213) 239-5199
     6   JENNER & BLOCK LLP
         Devi M. Rao (admitted pro hac vice)
     7   drao@jenner.com
         1099 New York Avenue, NW, Suite 900
     8   Washington, D.C. 20001
     9   Telephone: (202) 639-6000
         Facsimile: (202) 639-6066
    10
         Attorneys for All Defendants
    11

    12                      UNITED STATES DISTRICT COURT
    13                    CENTRAL DISTRICT OF CALIFORNIA
    14

    15   KEVIN RISTO, on behalf of himself         Case No. 2:18-cv-07241-CAS-PLA
    16
         and all others similarly situated,
                                                   Class Action
    17                  Plaintiff,
                                                   [PROPOSED] ORDER GRANTING
    18   vs.                                       LEAVE TO FILE UNDER SEAL
    19   SCREEN ACTORS GUILD-
    20   AMERICAN FEDERATION OF                    Date:    January 15, 2019
         TELEVISION AND RADIO                      Time:    10:00 a.m.
    21   ARTISTS, a Delaware corporation;          Dept.:   780
    22   AMERICAN FEDERATION OF                    Judge:   Hon. Paul L. Abrams
         MUSICIANS OF THE UNITED
    23
         STATES AND CANADA, a California
    24   nonprofit corporation; RAYMOND M.          Discovery Cut-Off:      Not Scheduled
         HAIR, JR., an individual, as Trustee of    Pre-Trial Conference:   Not Scheduled
    25
         the AFM and SAG-AFTRA Intellectual         Trial Date:             Not Scheduled
    26   Property Rights Distribution Fund;
         TINO GAGLIARDI, an individual, as
    27
         Trustee of the AFM and SAG-AFTRA
    28



                       [PROPOSED] ORDER GRANTING LEAVE TO FILE UNDER SEAL
Case 2:18-cv-07241-CAS-PLA Document 40-1 Filed 12/23/19 Page 2 of 3 Page ID #:485


     1   Intellectual Property Rights
     2   Distribution Fund; DUNCAN
         CRABTREE-IRELAND, an individual,
     3   as Trustee of the AFM and SAG-
     4   AFTRA Intellectual Property Rights
         Distribution Fund; STEFANIE TAUB,
     5   an individual, as Trustee of the AFM
     6   and SAG-AFTRA Intellectual Property
         Rights Distribution Fund; JON JOYCE,
     7   an individual, as Trustee of the AFM
     8   and SAG-AFTRA Intellectual Property
         Rights Distribution Fund; BRUCE
     9   BOUTON, an individual, as Trustee
    10   of the AFM and SAG-AFTRA
         Intellectual Property Rights
    11   Distribution Fund; and DOE
    12   RESPONDING PARTY 1-10,
    13                 Responding Party.
    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27

    28



                      [PROPOSED] ORDER GRANTING LEAVE TO FILE UNDER SEAL
Case 2:18-cv-07241-CAS-PLA Document 40-1 Filed 12/23/19 Page 3 of 3 Page ID #:486


     1                                [PROPOSED] ORDER
     2         Having reviewed Defendants’ Application for Leave to File Under Seal
     3   Exhibits 1 and 2 to the December 17, 2019 Declaration of Mariana McConnell and
     4   finding that good cause exists,
     5         Defendants’ Application for to Leave to File Under Seal is Granted.
     6

     7   IT IS SO ORDERED.
     8

     9

    10   Dated: December __, 2019             ____________________________
                                              Honorable Paul L. Abrams
    11
                                              United States Magistrate Judge
    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27

    28


                                                 1
                         [PROPOSED] ORDER GRANTING LEAVE TO FILE UNDER SEAL
